Citation Nr: 1204074	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her father



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  The appellant is the Veteran's surviving spouse.

This matter originally came before the Board on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.  It was remanded by the Board for additional development in July 2008.  After indicated development was completed, this case was returned to the Board.  In June 2009, the Board denied the appellant's claim.  The appellant appealed the Board's June 2009 decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed to vacate the Board's June 2009 decision and remand the case to the Board for additional development pursuant to the Veterans Claims and Assistance Act (VCAA).  The JMR was incorporated by reference in a Court order dated in April 2010.

The appellant and her father testified before the undersigned Veterans Law Judge at a March 2007 hearing which was held at the RO.

In accordance with the Court's instructions, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

In the JMR, the parties agreed that this matter should be remanded to enable VA to attempt to obtain records from the VA Medical Center in Nashville, Tennessee and from Vanderbilt University Medical Center from the year 2000, when the Veteran was reportedly treated at these facilities for malignant melanoma.  Therefore, the case must be remanded so that this additional development may be completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA treatment records pertaining to the Veteran from the VA Medical Center in Nashville, Tennessee.  These records should relate to the Veteran's treatment for malignant melanoma in or about the year 2000.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The appellant and her representative should also be notified of VA's inability to obtain the records.  

2.  The RO should contact the appellant and request that she provide a release to enable VA to obtain records pertaining to the Veteran's treatment at the Vanderbilt University Medical Center.  If the proper release is provided but the indicated records cannot be obtained then this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The appellant and her representative should also be notified of VA's inability to obtain the records.  

3.  After completion of the above development, the appellant's claim should be re-adjudicated.  If the determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


